Case: 1:18-cr-00025-SJD-MRM Doc #: 87 Filed: 08/11/21 Page: 1 of 1 PAGEID #: 339




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI


UNITED STATES OF AMERICA.                           Case No. l;18-cr-025
                                                            Also l:21-cv-450
        Plaintiff,
                                                    District Judge Susan J. Dlott
       - vs -                                       Magistrate Judge Michael R. Merz

HUGO ALTUNAR-JIMENEZ,

        Defendant.




       ORDER ADOPTING REPORT AND RECOMMENDATIONS



       The Court has reviewed the Report and Recommendations of United States Magistrate

Judge Michael R. Merz(ECF No. 86) to whom this case was referred pursuant to 28 U.S.C. §

636(b) and noting that no objections have been filed thereto and that the time for filing such

objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and

Recommendations.


       Accordingly, it is hereby ORDERED that Defendant's § 2255 motion be dismissed with

prejudice, Defendant is DENIED a certificate of appealability and the Court hereby certifies to

the United States Court of Appeals that an appeal would be objectively frivolous and therefore

should not be permitted to proceed in forma pauperis.

       Pursuant to Fed.R.Civ.P. 58, the Clerk shall enterjudgment to this effect.

AugustJQ_., 2021.
                                                         District Judge Sijfean J. Dlott
                                                         United States District Court
